RENDERED: APRIL 16, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals
                             NO. 2019-CA-0270-MR


THERESA JOHNSON                                                     APPELLANT



                  APPEAL FROM LAUREL FAMILY COURT
v.                HONORABLE STEPHEN M. JONES, JUDGE
                        ACTION NO. 18-CI-00368



MICHAEL JOHNSON                                                       APPELLEE



                                OPINION
                        REVERSING AND REMANDING

                                  ** ** ** ** **

BEFORE: ACREE, DIXON, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Theresa Johnson appeals from an order of the Laurel

Family Court granting Michael Johnson’s motion to terminate his South Carolina

maintenance obligation. Upon review of the record and the applicable legal

authorities, we reverse and remand based on lack of subject matter jurisdiction.

            In January 2001, the Johnsons were divorced by decree of the Sixth

Judicial Circuit Family Court in Lancaster, South Carolina (South Carolina Family
Court); several issues, including maintenance, were held in abeyance. On March

11, 2003, pursuant to the Johnsons’ settlement agreement, an order of the South

Carolina Family Court was entered resolving all outstanding issues. The order

included a provision requiring Michael to pay Theresa permanent spousal

maintenance in the amount of $1,000 per month beginning June 1, 2003. Michael

paid maintenance as ordered through 2016. Then, without notice or court order,

Michael made a unilateral decision regarding his obligation. In January, February,

and March 2017, Michael paid Theresa $500 per month in maintenance.

Thereafter, he stopped paying Theresa maintenance altogether.

             In May 2018, after locating Michael in Laurel County, Kentucky,

Theresa, then residing in Minnesota, filed a notice and affidavit of foreign

judgment registration and had Michael served, thereby properly registering the

South Carolina spousal maintenance order in Kentucky. In June 2018, Theresa

filed a motion for contempt and enforcement of the South Carolina order in Laurel

Family Court. In July 2018, Michael appeared before the Laurel Family Court for

a show cause hearing; Michael paid Theresa $16,500 in open court, bringing him

current through June 2018. In August 2018, Michael again appeared for a show

cause hearing; the Laurel Family Court ordered Michael to pay Theresa for July

and August 2018 within seven days and scheduled a final hearing on the issues of




                                         -2-
Theresa’s travel expenses and attorney fees. Michael did not pay as ordered, and

in September 2018, Theresa filed a motion for contempt.

             In October 2018, Michael filed a motion in Laurel Family Court to

modify the South Carolina spousal maintenance order by terminating his

obligation. He asserted the South Carolina order had become unconscionable

because his prior employment was no longer available due to injury and disability.

             On December 11, 2018, the Laurel Family Court conducted a final

hearing on Theresa’s motions for contempt, travel expenses and attorney fees, and

Michael’s motion to terminate his South Carolina maintenance obligation. It found

Michael in contempt, imposed a contempt sentence and ordered that he could

purge himself by paying Theresa $11,700 within thirty days. Michael paid Theresa

$11,700 by check dated December 11, 2018. Additionally, the Laurel Family

Court granted Michael’s motion, modifying the South Carolina spousal

maintenance order by terminating Michael’s obligation as of January 1, 2019.

             Theresa appealed. Michael did not file a responsive brief. Kentucky

Rules of Civil Procedure (CR) 76.12(8)(c) “provides the range of penalties that

may be levied against an appellee for failing to file a timely brief.” St. Joseph

Catholic Orphan Society v. Edwards, 449 S.W.3d 727, 732 (Ky. 2014). “The

decision as to how to proceed in imposing such penalties is a matter committed to

our discretion.” Roberts v. Bucci, 218 S.W.3d 395, 396 (Ky.App. 2007). Having


                                         -3-
considered this matter and the particular circumstances of this case, we choose not

to impose a sanction against Michael.

             On appeal, Theresa argues the Laurel Family Court lacked subject

matter jurisdiction over Michael’s motion to modify the South Carolina spousal

maintenance order by terminating his obligation.

             “When the lower court is alleged to be acting outside its jurisdiction,

as alleged in the present case, the proper standard is de novo review because

jurisdiction is generally only a question of law.” Karem v. Bryant, 370 S.W.3d

867, 869 (Ky. 2012). “The time at which the issue of subject-matter jurisdiction

[is] first raised . . . is of no legal consequence.” Privett v. Clendenin, 52 S.W.3d

530, 532 (Ky. 2001). “Specifically, subject-matter jurisdiction may be raised for

the first time on appeal.” Id. Accordingly, we review the legal question before us,

whether the Laurel Family Court had subject matter jurisdiction to modify the

South Carolina spousal maintenance order by terminating Michael’s obligation, de

novo.

             Kentucky Revised Statutes (KRS) 407.5211(2) (emphasis added)

dictates: “A tribunal of this state may not modify a spousal support order issued by

a tribunal of another state . . . having continuing, exclusive jurisdiction over that

order under the law of that state[.]” Reciprocally, S.C. Code Ann. § 63-17-

3110(A) (emphasis added) dictates: “A tribunal of this State issuing a spousal-


                                          -4-
support order consistent with the law of this State has continuing, exclusive

jurisdiction to modify the spousal-support order throughout the existence of the

support obligation.” The plain text of these complementary statutes, and their

inverse counterparts contained in KRS 407.5211(1) and S.C. Code Ann. § 63-17-

3110(B), makes clear that Kentucky and South Carolina have commonly agreed

upon limits to each state’s jurisdiction over spousal maintenance orders.

               In Giese v. Giese, 529 S.W.3d 791, 792-93 (Ky.App. 2017), this Court

considered facts directly on point and held that pursuant to KRS 407.5211(2) and

Tenn. Code Ann. § 36-5-2211(a), which is nearly identical to S.C. Code Ann. § 63-

17-3110(A), the family court’s ruling on the merits of a motion to modify a

Tennessee spousal maintenance order was barred by statutory law in Kentucky and

Tennessee because “Kentucky courts lack[ed] subject-matter jurisdiction.” Based

on the “clear statutory scheme” between the two states, the Court concluded,

“Kentucky and Tennessee have commonly agreed that spousal maintenance is not

to be modified by other states and any further motion on modification in this

matter must be heard by the court in Tennessee.” Giese, 529 S.W.3d at 793. The

Court further held that while Kentucky lacked jurisdiction to modify Tennessee’s

spousal maintenance order, it had jurisdiction to enforce the registered order and

was required to do so under KRS 407.5211(2) and Tenn. Code Ann. § 36-5-

2211(a). Id.


                                         -5-
             Kentucky’s agreement with South Carolina mirrors its agreement with

Tennessee; therefore, the Court’s holding in Giese is applicable to South Carolina

spousal maintenance orders pursuant to KRS 407.5211(2) and S.C. Code Ann. §

63-17-3110(A). Such application is consistent with S.C. Code Ann. § 63-17-

3110(C)(1): “A tribunal of this State that has continuing, exclusive jurisdiction

over a spousal-support order may serve as [] an initiating tribunal to request a

tribunal of another state to enforce the spousal-support order issued in this State[.]”

Further, under KRS 426.955, a foreign judgment, properly registered in Kentucky,

“has the same effect . . . as a judgment of a court of this state and may be enforced

or satisfied in like manner.”

             The South Carolina Family Court never modified or terminated

Michael’s spousal support obligation, or relinquished its continuing, exclusive

jurisdiction. Additionally, it is undisputed that the South Carolina spousal

maintenance order is consistent with that state’s laws. Therefore, the Laurel

Family Court lacked subject matter jurisdiction to modify the South Carolina

spousal maintenance order by terminating Michael’s obligation.

             The South Carolina order was properly registered in Kentucky.

Therefore, the Laurel Family Court had jurisdiction to enforce the South Carolina

spousal maintenance order and was required to do so under the common agreement

between the states.


                                          -6-
             We reverse and remand the Laurel Family Court’s order modifying

the South Carolina spousal maintenance order by terminating Michael’s obligation.

The Laurel Family Court must enforce the South Carolina spousal maintenance

order as is until such time as it is modified, terminated, or jurisdiction is ceded by

South Carolina.

             ALL CONCUR.



 BRIEF FOR APPELLANT:                       NO BRIEF FILED FOR APPELLEE

 Kelly Kirby Ridings
 London, Kentucky




                                          -7-